FILED
                             NOT FOR PUBLICATION                            MAR 10 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JERRY ARMSTRONG,                                  No. 09-17801

               Plaintiffs - Appellants,           D.C. No. 2:07-cv-01046-GEB-
                                                  GGH
  v.

SISKIYOU COUNTY SHERIFF’S                         MEMORANDUM *
DEPARTMENT; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                            Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Jerry Armstrong appeals pro se from the district court’s summary judgment

in his 42 U.S.C. § 1983 action alleging that he was unlawfully arrested for

violating the terms of his parole. We have jurisdiction under 28 U.S.C. § 1291.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We

affirm.

      The district court properly granted summary judgment in favor of defendant

Stewart because Armstrong failed to raise a genuine issue of material fact as to

whether Stewart unlawfully arrested Armstrong without legal grounds to do so and

conspired to put him back into custody. See Nelson v. Pima Cmty. Coll., 83 F.3d

1075, 1081-82 (9th Cir. 1996) (“mere allegation and speculation do not create a

factual dispute for purposes of summary judgment”).

      The district court properly granted summary judgment in favor of defendant

Tharsing because he is protected by qualified immunity. See Burns v. Reed, 500

U.S. 478, 495 (1991) (qualified immunity “provides ample protection to all but the

plainly incompetent or those who knowingly violate the law” (citation and internal

quotation marks omitted)).

      The district court properly granted summary judgment on the Monell claim

because Armstrong failed to raise a genuine issue of material fact as to whether

Tharsing’s direction of Armstrong to the halfway house was pursuant to a

municipal policy, custom, or practice, or because of a failure to train officers to

avoid issuing such directives. See Galen v. Cnty. of Los Angeles, 477 F.3d 652,

667-68 (9th Cir. 2007) (setting forth required elements of a Monell claim).


                                           2                                     09-17801
      We do not consider Armstrong’s arguments raised for the first time on

appeal. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Armstrong’s motion to amend is granted. His motion for default judgment

is denied.

      AFFIRMED.




                                        3                                     09-17801